Citation Nr: 0113619	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  94-47 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for lumbosacral strain.

2.  Entitlement to an initial rating in excess of 10 percent 
for plantar warts of the right foot.

3.  Entitlement to an initial rating in excess of 10 percent 
for seborrheic dermatitis.

4.  Entitlement to an initial compensable rating for the 
residuals of a fracture of the left little toe.

5.  Entitlement to service connection for disability 
manifested by chest pain.

6.  Entitlement to service connection for right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from November 1986 to 
February 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a March 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(RO&IC) in Philadelphia, Pennsylvania. 

This decision will address the initial rating issues.  The 
remand that follows will address the service connection 
issues.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  The veteran's lumbosacral strain is manifested by muscle 
spasms and pain, without narrowing or irregularity of the 
joint spaces, marked limitation of forward bending, loss of 
lateral motion, listing of the whole spine to the opposite 
side, abnormal mobility on forced motion or neurological 
deficit; the limitation of motion of the veteran's 
lumbosacral spine more nearly approximates moderate than 
severe .  

3.  The plantar wart of the veteran's right foot is 
manifested by tenderness without limitation of function.  

9.  The veteran's seborrheic dermatitis is not productive of 
constant itching, extensive lesions, marked disfigurement or 
systemic manifestations.

11.  The fracture of the veteran's left fifth toe is healed 
and productive of no current symptoms or functional 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 20 percent for lumbosacral strain are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); Public Law No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000); 38 C.F.R. §§ 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5292, 
5293, 5295 (2000).

2.  The criteria for an initial disability rating in excess 
of 10 percent for plantar warts of the right foot are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Public Law No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000); 38 C.F.R. §§ 4.7, 
4.14, 4.118, Diagnostic Codes 7803, 7804, 7805, 7806, 7819 
(2000).

3.  The criteria for an initial disability rating in excess 
of 10 percent for seborrheic dermatitis are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); Public Law No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000); 38 C.F.R. §§ 4.7, 4.14, 
4.118, Diagnostic Code 7806 (2000).

4.  The criteria for an initial compensable disability rating 
for the residuals of a fracture of the left little toe are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Public Law 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000); 38 C.F.R. 4.7, 
4.14, 4.68, 4.71a, Diagnostic Code 5172 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2000) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the disabilities at issue.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to these disabilities.  

A private medical record, dated in March 1993, notes there 
was tenderness to palpation in the L4-S1 area.  The veteran 
also complained of pain to the right and left of the midline 
in the lumbar region.  Flexion was painful with less pain 
noted on lateral bending.  Patellar and Achilles reflexes 
were active and normal.  Muscles and muscle power appeared to 
be normal in the lower extremities.  The impression was 
degenerative arthritis of the lumbosacral spine with lumbar 
disc syndrome.  A private X-ray report, dated in March 1993, 
notes degenerative arthritic changes at L5-S1 especially in 
the facet joints.  The vertebral body height and disc spaces 
appeared satisfactorily preserved.  There was no evidence of 
spondylolisthesis.

An April 1993 VA X-ray report notes normal vertebral bodies 
and alignment of the lumbar spine.  The report also notes 
there were no definite bony abnormalities or fracture noted.

The report of a VA examination, dated in May 1993, notes 
there was slight muscle spasm of the mid and lower lumbar 
region.  Forward flexion was to 50 degrees and lateral 
rotation was to 30 degrees.  Further attempts of motion 
caused discomfort.  The report also notes there was slight 
medial angulation (deviation) of the fifth toe of the left 
foot.  The diagnoses included lumbosacral strain associated 
with limitation of motion of the lumbar spine and residual of 
healed fracture of the left fifth toe.  A May 1993 VA 
dermatology examination report notes the veteran had three 
centimeter patches of scaling skin on the anterior chest and 
a hyperkeratotic papule (wart) on the right medial foot.  The 
diagnosis was seborrheic dermatitis. 

A July 1994 VA clinical record notes there were several 
healed circular lesions on the right upper extremities and an 
erythematous pustular lesion on the right hand.

A September 1994 VA clinical record notes a two centimeter 
annular eczematous scaly plaque on the left forearm.  The 
assessment was tinea corporis versus nummular eczema.

An October 1994 VA clinical record notes the veteran 
complained of extreme pruritus.  There were several one to 
one and a half centimeter lesions that were hyperpigmented 
lichenfied patches over the forearms bilaterally.  The 
assessment was nummular eczema, tinea corporis and 
folliculitis. 

The veteran presented testimony at a hearing before a hearing 
officer at the RO&IC in March 1995.  He testified that the 
strain of his back produced numbness including numbness in 
the lower extremities.  He indicated his back muscles would 
tighten up, he had problems bending over, and he had pain.  
The veteran also testified he had spots on his arms, chest, 
stomach, back, trunk, and groin.  He indicated it itched and 
would erupt.  The veteran testified that the plantar wart on 
his right foot was painful.  He indicated he tried to walk on 
the inside of his foot to avoid the pain of the wart.  He 
also testified that he had pain in his left little toe and 
had to wear tennis shoes.  

A May 1995 VA clinical record notes follow up for nummular 
eczema with the physical examination clear.  

The report of a VA peripheral nerves examination, dated in 
June 1995, notes motor testing in the lower extremities 
demonstrated 5/5 strength in all muscle groups.  There were 
no sensory deficits.  There was tenderness in the paraspinal 
muscles in the L4-L5 region.  The diagnostic impression was 
lumbosacral strain/sprain with no neurologic deficits.

The report of a VA joints examination, dated in June 1995, 
notes there were muscle spasms of the lumbar region in the 
paraspinal muscles.  Range of motion testing of the 
lumbosacral spine revealed forward flexion was to 50 degrees, 
and lateral rotation and lateral flexion were to 25 degrees.  
Attempts of greater motion caused discomfort.  There was a 
tender callous on the plantar surface of the right foot 
overlying the head of the fifth metatarsal bone.  Passive 
manipulation of the fifth metatarsophalangeal joint of the 
right foot caused discomfort.  The veteran was unable to 
fully flex the distal interphalangeal joints of the right 
foot.  The diagnoses were lumbosacral strain associated with 
limitation of full motion of the lumbar spine, residual 
healed fracture of the right little toe with joint 
dysfunction of the fifth metatarsophalangeal joint, and 
callous of the plantar surface of the right and left foot.  A 
June 1995 report of VA X-rays shows no significant 
abnormality of the lumbar spine.  There was a hallux valgus 
deformity of the feet with secondary degenerative arthritis 
on the metatarsophalangeal joints that was more pronounced on 
the left than the right.

The report of a July 1995 VA skin examination notes there 
were little papules with itching on the back, neck, and arms.  
There was also scaling on the feet.  The diagnosis notes 
papules on the chest, and scaling on the feet and 
interdigits.

A June 1996 VA medical certificate notes there were multiple 
erythematous papular lesions on the chest, abdomen, and thigh 
that were not pruritic.  The diagnostic impression was 
possible tinea infection.

A June 1996 VA clinical record notes there were positive 
inflammatory hyperpigmentation and xerotic skin.  The 
assessment was xerosis and no evidence of tinea or eczema.

An August 3, 1998, VA clinical record notes there were a few 
small areas of peeling skin on the soles of the feet.  An 
August 13, 1998, VA clinical record notes the veteran 
complained of pain in the lower lumbar region.  There was no 
skin rash noted.  Light touch sensation was intact and there 
was normal strength in the muscle groups of the lower 
extremities.  

The report of a May 1999 VA examination notes the veteran had 
a history of low back pain.  The report notes he was not 
bedridden and was able to ambulate independently.  He had not 
missed any work due to the back pain.  The report also notes 
the veteran had a history of a fracture of the left fifth toe 
for which he was asymptomatic.  He also had plantar warts on 
the right foot that were bothersome and painful, and which he 
shaved once in a while.  The report indicates there was mild 
tenderness and spasm of the paraspinal muscles of the lumbar 
spine.  Forward flexion was to 40 degrees, extension was to 
10 degrees, and lateral rotation was to 15 degrees 
bilaterally.  No deformity due to the fracture of the left 
fifth toe was noted.  There was a one half centimeter by one 
half centimeter plantar wart on the outer aspect of the right 
foot which was tender.  There was no shift in the weight 
bearing line and no callosities were noted.  The diagnoses 
included mild plantar warts, lumbosacral strain/sprain 
syndrome, and fracture of the left fifth toe that was 
completely asymptomatic.  There was no evidence of 
fatigability or incoordination due to the feet or back 
conditions.  The examiner noted that the veteran was prone to 
have exacerbations but it was not possible to predict the 
degrees of limitation of motion during flare-ups.

The report of a May 1999 VA skin examination notes the 
veteran complained of a constant erythematous patchy eruption 
on the anterior chest that was mildly scaly but not pruritic.  
A rash on the abdomen was episodic.  The report notes there 
were multiple horizontal patches with an overlying fine 
greasy scale.  On the abdomen and right arm there were three 
well demarcated quarter dollar size erythematous scaling 
patches.  There was no ulceration, exfoliation, crusting, 
systemic, or nervous system manifestations.  The diagnoses 
were seborrheic dermatitis and nummular dermatitis.
Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the RO&IC's most recent 
consideration of the veteran's claims, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to the veteran's claims.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The RO&IC has found the veteran's claims to be well grounded.  
Through the statement of the case and supplemental statements 
of the case, the veteran has been informed of the 
requirements for establishing entitlement to the benefits 
sought on appeal, the evidence considered by the RO&IC, and 
the reasons for the determinations of the RO&IC.  Service 
medical records, as well as private and VA records pertaining 
to post-service treatment of the veteran, have been 
associated with the claims folder.  In addition, the veteran 
has been provided current VA examinations of his service-
connected disabilities.  There is no outstanding evidence 
which should be obtained.  In sum, the facts relevant to 
these claims have been properly developed and there is no 
further action to be undertaken to comply with the provisions 
of the VCAA.  Therefore, the veteran will not be prejudiced 
as a result of the Board deciding these claims without first 
affording the RO&IC an opportunity to consider the claims in 
light of the VCAA.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
disability under differing diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2000).

Lumbar spine

Intervertebral disc syndrome warrants a noncompensable rating 
if it is postoperative, cured .  A 10 percent disability 
rating is warranted if it is mild.  A 20 percent disability 
rating is warranted for moderate disc syndrome with recurring 
attacks.  A 40 percent disability rating is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent disability 
rating is warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2000). 

Lumbosacral strain warrants a noncompensable rating if there 
are slight subjective symptoms only.  A 10 percent rating is 
warranted for characteristic pain on motion.  A 20 percent 
disability rating is warranted for muscle spasm on extreme 
forward bending and loss of lateral spine motion, unilateral, 
in standing position.  A 40 percent rating is warranted for 
severe lumbosacral strain with listing of the spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above symptoms and abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2000).

A 10 percent disability rating is warranted for slight 
limitation of motion of the lumbar spine.  A 20 percent 
disability rating is appropriate for moderate limitation of 
motion, and a 40 percent disability rating is appropriate for 
severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2000).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2000) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

The March 1993 private medical record shows a diagnosis of 
degenerative arthritis of the lumbar spine, although later X-
ray reports show that no arthritis of the lumbosacral spine 
was found.  The May 1993 VA examination report shows that 
forward flexion of the lumbar spine was to 50 degrees and 
lateral rotation was to 30 degrees.  The June 1995 VA 
examination report notes that forward flexion was to 50 
degrees, and lateral rotation and lateral flexion were to 25 
degrees.  The May 1999 VA examination report notes forward 
flexion was to 40 degrees, extension was to 10 degrees, and 
lateral rotation was to 15 degrees.  The evidence reflects 
that the reported limitation of motion on the VA examinations 
is due to pain or discomfort.  The evidence shows that there 
is no additional functional impairment due to weakness, 
fatigability or incoordination but that there would be 
additional functional impairment during flare-ups or 
exacerbations.  Even with this additional functional 
impairment, in view of the veteran's demonstrated range of 
motion on the VA examinations, the Board must conclude that 
the limitation of motion does not more nearly approximate 
severe than moderate.  Therefore, it does not warrant a 
rating in excess of 20 percent. 

The March 1993 private medical record notes an impression 
that included lumbar disc syndrome.  The veteran testified at 
his March 1995 hearing that he had numbness in the lower 
extremities.  However, the March 1993 private medical record 
indicates that reflexes and muscle power were normal, and X-
rays showed that vertebral body height and disc spaces were 
preserved.  A June 1995 VA peripheral nerves examination 
notes motor strength was 5/5 (normal) and there were no 
sensory deficits.  The report indicates there were no 
neurologic deficits due to the lumbar spine disability.  An 
August 1998 VA clinical record notes that sensation was 
intact and there was normal muscle strength in the lower 
extremities.  Therefore, while the veteran complained of 
numbness in the lower extremities and the March 1993 private 
medical record indicates there was disc syndrome, a far 
greater proportion of other medical evidence indicates that 
there are no symptoms compatible with disc disease or sciatic 
neuropathy.  Accordingly, the criteria of Diagnostic Code 
5293 are not applicable to rating the veteran's claim.

With respect to whether a higher evaluation is warranted 
under Diagnostic Code 5295, the Board notes that the evidence 
adequately establishes that the veteran has pain on 
discomfort on motion.  The May 1993 VA examination report 
notes there were slight muscle spasms of the lumbar region.  
Additionally, the June 1995 and May 1999 VA examination 
reports show there was tenderness or spasms of the muscles in 
the lumbar region.  However, these manifestations are 
consistent with the assigned evaluation of 20 percent.  The 
March 1993 private X-ray report notes that vertebral body 
height and disc spaces were satisfactorily preserved.  An 
April 1993 VA X-ray report notes that vertebral bodies and 
alignment of the lumbar spine were normal.  A June 1995 VA X-
ray report notes there was no abnormality of the lumbar 
spine.  Accordingly, there is no narrowing or irregularity of 
the joint spaces.  In addition neither loss of lateral spine 
motion, listing of the spine nor abnormal mobility on forced 
motion has been found.  Therefore, the Board must conclude 
that the disability does not more nearly approximate the 
criteria for a 20 percent evaluation than those for a 40 
percent rating under Diagnostic Code 5295. 

Accordingly, an evaluation in excess of 20 percent is not 
warranted for the veteran's low back disability.  

Plantar wart

Benign new growths of the skin may be rated as scars, 
disfigurement, etc.  38 C.F.R. § 4.118, Diagnostic Code 7819.  

Superficial scars warrant a 10 percent evaluation if they are 
poorly nourished and subject to repeated ulceration of if 
they are tender and painful on objective demonstration.  
Scars may also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, and 7805.

Benign skin growths may also be rated as eczema.  Note 
following 38 C.F.R. § 4.118, Diagnostic Code 7819.   

A 30 percent rating is warranted for eczema with constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 10 percent rating is warranted where there 
is exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  With slight, if any, exfoliation, 
exudation or itching on a nonexposed surface or small area, a 
noncompensable disability rating is warranted.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2000).

A 1993 VA dermatology examination report notes there was a 
hyperkeratotic papule (wart) on the right medial foot.  A May 
1999 VA examination report notes there was a one half 
centimeter by one half centimeter plantar wart on the outer 
aspect of the right foot which was tender.  Additionally, the 
veteran testified that his plantar wart was painful.  Under 
the rating criteria of Diagnostic Code 7804, a tender and 
painful scar warrants a 10 percent rating.  This is the 
maximum rating that is available under the criteria of 
Diagnostic Codes 7803 and 7804.  The veteran testified that 
he tried to walk on the inside of the foot to avoid the pain 
of the wart.  However, June 1995 VA joints examination report 
only shows a callus overlying the head of the fifth 
metatarsal bone which is not at the inside of the foot.  The 
May 1999 VA examination report also indicates there was no 
shift in the weight bearing line and no callosities noted.  
Apart from the tenderness of the wart noted above, the 
medical evidence does not show any limitation of function of 
the right foot due to the plantar wart.  Therefore, a greater 
disability rating is not warranted on the basis of functional 
impairment.  Furthermore, the wart is limited to a small area 
on a nonexposed surface.  Therefore, it does not warrant a 
higher rating under Diagnostic Code 7806. 


Dermatitis

As noted above, a 30 percent rating is warranted for eczema 
with constant exudation or itching, extensive lesions, or 
marked disfigurement.  A 10 percent rating is warranted where 
there is exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.

A 1993 VA dermatology examination report notes there were 
three centimeter patches of scaling skin on the anterior 
chest.  VA clinical records, dated from 1994 to 1996, note 
there were patches or lesions on the arms, chest, abdomen, 
and thigh.  The July 1995 VA skin examination report notes 
there were papules with itching on the back, neck, and arms.  
The May 1999 VA examination report notes there was a rash on 
the abdomen, arms and chest.  Therefore, the veteran's skin 
rash involves an exposed surface or extensive area.  However, 
the medical evidence does not show the lesions covered a 
substantial part of the skin of the arms, chest, abdomen, and 
thighs, and are thus not extensive lesions.  Additionally, 
since these lesions are on areas that are often covered with 
clothing and the evidence does not indicate the lesions cause 
disfigurement, the lesions on the veteran's skin do not cause 
marked disfigurement.  The veteran testified that the skin 
condition would erupt and that he had itching.  However, a 
June 1996 VA medical certificate notes there were multiple 
papular lesions that were not pruritic.  The May 1999 VA skin 
disease examination report indicates that an eruption on the 
chest was not pruritic.  The report goes on to indicate there 
was no ulceration, exfoliation, crusting, systemic, or 
nervous system manifestations.  Other medical evidence does 
not show ulceration or crusting.  Therefore, the Board 
concludes that the disability more nearly approximates the 
criteria for a 10 percent rating than those for a 30 percent 
rating.

Fracture of left little toe

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  38 C.F.R. § 4.68 
(2000).

Where there is amputation of one or two toes, other than the 
great toe, with removal of the metatarsal head, a 20 percent 
rating is warranted.  Without metatarsal involvement, the 
disability rating is noncompensable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5172 (2000).

The May 1993 VA examination report notes there was slight 
deviation of the left fifth toe and the veteran testified at 
his hearing at the RO&IC in March 1995 that he had pain in 
his left little toe and had to wear tennis shoes.  The May 
1999 VA examination report notes there was no deformity due 
to the fracture of the left fifth toe noted and that it was 
completely asymptomatic.  The only rating criteria in the 
Schedule for rating disability of the toes addresses 
amputation.  Under the criteria of Diagnostic Code 5172, 
amputation of the little toe without metatarsal head 
involvement is a noncompensable disability.  Since the 
veteran's toe has not been amputated and the fracture is 
shown to be well healed and asymptomatic, it does not warrant 
a compensable evaluation.  


ORDER

Entitlement to an initial disability rating in excess of 20 
percent for lumbosacral strain is denied.

Entitlement to an initial disability rating in excess of 20 
percent for plantar warts of the right foot is denied. 

Entitlement to an initial disability rating in excess of 10 
percent for seborrheic dermatitis is denied.  

Entitlement to an initial compensable disability rating for 
the residuals of a fracture of the left little toe is denied.  



REMAND

The veteran was discharged from service in 1993 due to 
disability.  The RO&IC has received the veteran's service 
medical records, but they do not include the medical records 
related to the physical evaluation board that led to the 
veteran's discharge.  If available those records should be 
obtained before the Board decides the veteran's service 
connection claims.

As noted above during the pendency of the veteran's appeal, 
the Veterans Claims Assistance Act of 2000 was enacted.  This 
statute amended and clarified VA's duty to assist claimants 
in the development of the facts relevant to their claims.  
Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  Since 
this case is being returned to the RO&IC for further 
evidentiary development and adjudication, the RO&IC should 
ensure that any additional evidentiary development or other 
procedures that may be required by this new law are 
accomplished. 

Accordingly, this case is REMANDED for the following action:

1.  The RO&IC should request that NPRC 
provide any additional service medical 
records to include any medical records 
related to the veteran's physical 
evaluation board.  

2.  Then, the RO&IC should undertake any 
other development required to comply with 
VCAA.  

3.  Then, the RO&IC should readjudicate 
the issues remaining on appeal.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO&IC 
should issue a Supplemental Statement of 
the Case and provide the veteran and his 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO&IC. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO&IC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

